Citation Nr: 1340395	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  12-33 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability, to include Raynaud's phenomenon and poor circulation.

2.  Entitlement to service connection for a bilateral foot disability, to include skin/toenail fungus, Raynaud's phenomenon and poor circulation.  

3.  Entitlement to an initial, compensable rating for retinal tear/detachment of the right eye, prior to July 30, 2012.

4.  Entitlement to rating in excess of 10 percent for retinal tear/detachment of the right eye, from July 30, 2012.  


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from March 2004 to August 2009. 

The issues pertaining to service connection of the hands and feet come before the Board of Veterans' Appeal (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to an initial higher rating for retinal tear/detachment of the right eye comes before the Board on appeal from a December 2011 rating decision issued by the Columbia RO.

The Board recognizes that the RO has characterized that portion of the appeal pertaining to the hands and feet as one issue.  However, as discussed further below, review of the claims file indicates a possible separate fungus disability affecting the toenails of the feet may be present.  As such, given the possibility of separate and distinct disabilities of the hands and feet with different etiologies, for clarification purposes, the Board has characterized the appeal involving the bilateral hands and feet as encompassing the first and second issues on the title page.  

By rating decision in October 2012, the RO increased the right eye disability rating to 10 percent, effective July 30, 2012.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As higher ratings for the Veteran's right eye are available before and from July 30, 2012, the Board has now characterized the appeal involving the right eye as encompassing both matters set forth on the title page.  

The Board  has reviewed the Veteran's paperless, electronic (Virtual VA), but finds that the majority of the records are duplicative of evidence already in the paper  claims file, with the exception of additional VA treatment records dated to February 2013.  

For reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action. on his part, is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

With respect to the claims for higher ratings for right eye disability, the Board observes that additional VA treatment records dated up to February 2013 were associated with the Veteran's Virtual VA record, but have no been considered by the RO with respect to this issue.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  

Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. 
§ 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  Accordingly, these matters must be remanded to the RO/AMC for review of the additional medical evidence, in the first instance, and for issuance of an SSOC reflecting such consideration..   

Also, the Veteran was most recently afforded a VA eye examination in July 2012.  However, subsequent VA treatment records appear to indicate a worsening of vision in the right eye.  In this regard, a February 2013 record documents that the Veteran presented complaining of worsening vision.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the additional evidence, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's right eye disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to the Veteran's bilateral hand disability, the Veteran asserts that his current disability is related to a cold injury suffered in Korea.  Service treatment records document that in November 2005, the Veteran presented with an infected right ring finger.  However, they are silent with respect to any other injuries to the hands although his service personnel record does show that he was stationed in Korea.  Post service VA treatment records show that, in December 2010, the Veteran presented indicating that his hands got cold and the blood would stop flowing and his hands would turn blue and white and hurt until the blood started flowing again.  The Veteran was diagnosed with Raynaud's Phenomenon.  The Veteran was afforded a VA examination in February 2013.  At the examination, the Veteran reported being exposed to cold temperatures while stationed in Korea and his hands became numb, blue and painful.  He reported that currently during winter, he would have episodes with respect to his hands.  The examiner diagnosed residuals of cold injury, but observed that although the Veteran's history was consistent with cold injury complication, he could not find any documentation of a cold injury in the claims file.  The examiner did not provide any further etiology opinion or rationale.  

As for the feet, service treatment records show that although the Veteran's feet were evaluated as clinically normal at the June 2009 VA examination, in his contemporaneous medical history, the Veteran reported foot trouble.  Under the notes section, the Veteran reported corns, bunions and that the big toenail on the left foot kept falling off.  Post service VA treatment records showed that in December 2010, the Veteran complained of skin and nails coming off his feet.  At the February 2013 VA examination, the Veteran did not have any complaints regarding his feet in Korea; rather, he reported that his big toe nails started falling off in basic training.  The examiner did not offer a diagnosis or etiology opinion with respect to the feet.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the lack of clear etiological opinions with detailed rationales in the February 2013 VA examination report, the Board finds that another VA examination should be afforded to the Veteran to determine the nature, extent and etiology of his bilateral hand and feet disorders.
       
Finally, it appears that the Veteran receives all of his treatment at the VA.  As noted above, VA treatment records dated to February 2013 have been associated with the record.  In light of the need to remand, the Board finds that efforts to obtain any additional VA treatment records dated from February 2013 to the present should be made.  38 C.F.R.  § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all VA records of evaluation and/or treatment of the Veteran, dated from February 2013 to the present.  

2.  After obtaining any outstanding VA treatment records, schedule the Veteran for an examination to determine the current severity of his service-connected right eye disability.  The entire claims file, to include a complete copy of this REMAND, along with copies of relevant Virtual VA records, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests should be performed and the examiner should clearly report visual acuity findings.  Examination findings should be clearly reported in accordance with applicable rating criteria.    

3.  After obtaining any outstanding VA treatment records, schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of any currently diagnosed bilateral hand and feet disabilities.  The entire claims file, to include a complete copy of this REMAND, along with copies of relevant Virtual VA records, must be made available to the individual(s) designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests should be performed and examination findings should be clearly reported.    

The examiner should clearly delineate all disorders of the hands and feet, to include Reynaud's Phenomenon, any disability manifested by poor circulation, and fungus infection of the feet.   

a)  For each currently diagnosed hand disorder, the examiner should opine whether it is at least as likely as not (a 50 percent or higher probability) that such is the result of the Veteran's military service, to include his reported cold exposure in Korea.  

b)  For each currently diagnosed foot disorder, the examiner should opine whether it is at least as likely as not (a 50 percent or higher probability) that such is the result of the Veteran's military service.  

In providing the foregoing opinions, the examiner should specifically address the Veteran's service treatment records, post service VA treatment records and competent lay assertions.  

A detailed rationale for all opinions given should be provided.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication).

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


